DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.
Claims 11-20 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-10 are presented for examination and rejected as set forth below.

Terminal Disclaimer
The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,179,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub. 2003/0118653), in view of Allen (U.S. PGPub. 2016/0051510), Maliski (WO2018/236729), and Heuschmid (Franziska F. Heuschmid, et al, Polyethylene Glycol-Polyvinyl Alcohol Graft Copolymer: Study of the Bioavailability After Oral Administration to Rats, 51 Food Chem;. Toxicol. S3 (2013).
Applicants claims are directed to orodissolvable films combining sildenafil citrate, a combination of PVA, PEG-PVA graft copolymer, and silicon dioxide commercially available as KOLLICOAT PROTECT, microcrystalline cellulose, peppermint flavoring, glycerin, sucralose and acesulfame potassium, FD&C Blue #1, sodium benzoate, and water.  Dependent claims 2 and 3 place limitations on the mass, thickness, water content, and dissolution times of the films, with Claim 5 specifying particular dissolution time measurement parameters.  Claim 4 specifies a dosage of sildenafil per unit volume of the film.  Claim 6 states that the composition possesses particular stability parameters.  Claims 7-10, as set forth above, fail to place further limitations on the composition of Claim 1, instead reciting properties particular components of the composition are to contribute to the composition as a whole.
Chen describes quick dissolving oral mucosal drug delivery devices for delivery of active agents to a subject.  [0002].  The compositions are more particularly described as combining a hydrocolloid, active, plasticizer, detackifier, taste modifying agents, coloring agents, and preservatives in a film preferably having a thickness of between 1-50 mil.  [0057].  Hydrocolloids suitable for use as mucosal surface coating components in these films include, but are not limited to, polyethylene glycols and polyvinyl alcohols.  [0061].  Active agents incorporable in these films include sexual dysfunction active agents, [0064], with sildenafil citrate of the instant claims exemplified as a particular embodiment.  [0083; 0091].  The glycerin of the instant claims is recited a s a particular plasticizer.  [0065].  The microcrystalline cellulose of the instant claims is recited as a suitable detackifier.  [0066].  Peppermint of the instant claims is recited as a particular taste modifying agent.  [0067].  FD&C coloring agents are identified as suitable coloring agents for use in the orodispersable films.  [0069].  The sodium benzoate of the instant claims is recited as a particular preservative.  [0070].  Water of the instant claims is employed as a solvent for forming the film compositions.  (“Table 1,” “Table 5,” “Table 7,” “Table 12”).  Chen describes the compositions as having water content within the range of 1.7-8.5%, with particular embodiments having water contents of 2.93% and 2.42%, values overlapping, falling within, and therefore rendering obvious those of the instant claims.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Chen indicates that the thickness of the drug-containing film is a factor in determining the rate of dissolution of the film, which Chen describes as advantageously being most preferably occurring in less than 30 seconds.  [0020; 0034; 0081].  Chen additionally indicates that the thickness of the films contributes to the dosage of the active agent contained therein, (Id.), with an exemplary embodiment containing 28.93% sildenafil citrate.  [0091].  Chen exemplifies an embodiment where the weight of the film is 28 milligrams. (“Table 4.”).  While Chen does not specify the mass or thickness of the films or the concentration of sildenafil set forth by the instant claims, nor are the particular testing parameters recited by Claim 5 particularly recited, Chen does describe each of the thickness and size of the dosage form as contributing to the dosage and rate of release of agent from the films so formulated.  A person of ordinary skill in the art would reasonably have expected that the film thickness, mass, and dissolution time are result-effective variables that achieve the regulated release of a chosen sildenafil citrate dosage from the films so formulated.  As such, it would have been routine to optimize the mass, thickness, sildenafil citrate concentration and dissolution times of the films taught by Chen.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Chen nevertheless does not specify utilizing the claimed combination of PVA, PEG-PVA graft copolymer and silicon dioxide as a film-forming polymer, nor is the claimed combination of sucralose and acesulfame potassium recited as a sweetener, nor is blue #1 recited as a specific FD&C coloring agent useful in orodispersible films described by Chen.
Maliski establishes that KOLLICOAT PROTECT is a combination of KOLLICOAT IR and polyvinyl alcohol used as film-forming polymers in drug-delivery applications.  (pg. 35).  Heuschmid informs the skilled artisan that KOLLICOAT IR is a combination of silicon dioxide and a PEG-PVA graft copolymer, (pg. S3), meaning that art such as Maliski establishes that the claimed combination of PVA, PEG-PVA, and silicon dioxide is in fact known to be useful as an orodispersible film-forming polymer such as is required by the teachings of Chen.
Allen establishes that at the time of the instant application, combinations of sucralose and acesulfame potassium were known to be useful as sweeteners in orodispersible film formulations, and FD&C blue colorants likewise useful in the same application.  [0023].  FD&C blue #1 is particularly recited as a specific FD&C blue useful in such applications.  [0399].
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to have utilized the film-forming polymer combination of PVA, PEG-PVA graft copolymer, and silicon dioxide described by as the hydrocolloid of Chen, the combination of sucralose and acesulfame potassium as the sweetener of Chen, and FD&C blue as the FD&C colorant of Chen.  One having ordinary skill in the art would have been motivated to do so because at the time of the instant application, the combination of PVA, PEG-PVA graft copolymer, and silicon dioxide was known as a film-forming polymer composition useful in the formulation of orodispersible drug delivery films.  In a likewise manner, the combination of sucralose and acesulfame potassium was known as a sweetener useful in the formulation of orodispersible drug delivery films, and FD&C blue #1 a FD&C colorant useful in the formulation of orodispersible drug delivery films.  This arrangement of art-known elements appears on the present record as little more than the predictable use of prior art elements, each according to their recognized utility.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  

Response to Arguments
Applicant’s arguments with respect to the rejections of former Claims 7-10 under each of 35 USC 112(b) and 112(d) have been fully considered and are persuasive in view of the claim amendments accompanying these arguments.  These rejections have been withdrawn. 

Applicant's arguments filed 16 May 2022 concerning the obviousness of Claims 1-10 have been fully considered but they are not persuasive.
Applicants arguments that the examiner has ignored alternative embodiments of compositions or composition components, and relied on single individual members of composition components listed among many alternatives are per se unpersuasive, because it is well-known that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Furthermore, it has long been established that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Here, each of the elements applicants claim as a portion of their oral soluble film (e.g., sildenafil as active, mixtures of polyvinyl alcohol compositions as film-forming polymers, microcrystalline cellulose as detackifier, glycerin as plasticizer, peppermint as taste modifying agents, coloring agents such as FD&C Blue #1, sodium benzoate as preservative, sucralose and acesulfame potassium as sweeteners) are acknowledged by the art as being known to be useful in formulating oral dispersible drug delivery films.  See In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (“We note that ‘picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.’”  The record provides no evidence that anything unexpected is obtained from picking and choosing such a selection of art-known elements, and as a result the claims fail to distinguish the claimed compositions from the prior art.  
The fact that none of the individual references teach the entirety of the invention claimed is unpersuasive because it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
Applicants assertion that the office has not articulated a rational for employing the film-forming hydrocolloid combination of PVA, PEG-PVA graft copolymer, and silicon dioxide known as KOLLICOAT PROTECT is contrasted by the record, which established that KOLLICOAT PROTECT was, at the time of the instant application, “known to be useful as an orodispersible film-forming polymer such as is required by the teachings of Chen.”  (20 April 2022 Office Action, paragraph 2, Page 8).  The selection of a known orodispersible film-forming polymer to serve as the orodispersible film-forming polymer in an alternative dosage form is prima facie obvious absent secondary indicia of nonobviousness.  See Sinclair, supra.
Applicants offer no evidence to call the presumptive enablement of Chen into question, and this position is therefore unpersuasive.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613